In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1023V
                                   Filed: December 10, 2015
                                          Unpublished

****************************
GUADALUPE PEREZ, legal guardian *
and parent of B.P., a minor,              *
                                          *
                     Petitioner,          *      Ruling on Entitlement; Concession;
                                          *      Measles, Mumps, and Rubella (“MMR”)
                                          *      Vaccine; Meningococcal Vaccine;
SECRETARY OF HEALTH                       *      Cellulitis; Shoulder Injury Related to
AND HUMAN SERVICES,                       *      Vaccine Administration (“SIRVA”);
                                          *      Special Processing Unit (“SPU”)
                     Respondent.          *
                                          *
****************************
Jack Hull, II, Goldsmith & Hull, Northridge, CA, for petitioner.
Debra Begley, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On September 14, 2015, Guadalupe Perez (“petitioner”), as legal guardian and
parent of B.P., a minor, filed a petition for compensation under the National Vaccine
Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the “Vaccine Act” or
“Program”]. Petitioner alleges that B.P. suffered cellulitis caused in fact by the measles,
mumps, and rubella (“MMR”) and meningococcal vaccines that B.P. received on
February 11, 2015. Petition at ¶¶ 3, 15. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On December 9, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “believes that the alleged injury is consistent


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
with cellulitis that was caused by the MMR and meningococcal vaccines administered in
B.P.’s left arm.” Id. at 3.

      In view of respondent’s concession to which petitioner agrees and the
evidence before me, the undersigned finds that petitioner is entitled to
compensation.

IT IS SO ORDERED.

                                s/Nora Beth Dorsey
                                Nora Beth Dorsey
                                Chief Special Master




                                          2